                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 4/8/2020

 TRUSTEES OF THE DRYWALL TAPERS
 AND POINTERS LOCAL UNION NO. 1974
 BENEFIT FUNDS, and THE DISTRICT
 COUNCIL NO. 9, DRYWALL TAPERS AND
 POINTERS OF GREATER NEW YORK
 LOCAL UNION 1974, AFFILIATED WITH
 INTERNATIONAL UNION OF PAINTERS                             1:19-cv-09004 (MKV)
 AND ALLIED TRADES, AFL-CIO,
                                                                    ORDER
                             Plaintiffs,

                      -against-

 UNIVERSAL DRYWALL FINISHING, INC.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly, it is hereby ORDERED that the default

judgment hearing scheduled to take place on April 14, 2020 is adjourned to Thursday, April 23,

2020 at 11:30 AM and will be held by telephone. The hearing can be accessed by dialing 888-

278-0296 at the scheduled time. When prompted, enter Access Code 5195844. The Court will

join once all of the parties are on the line.

SO ORDERED.
                                                    _________________________________
Date: April 8, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
